                                                                                                             FILED
                                                                                                    2021 Feb-12 PM 03:41
                                                                                                    U.S. DISTRICT COURT
                                                                                                        N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ALABAMA

D.S.,                                                 )
                                                      )
              Plaintiff,                              ) Honorable Judge R. David Proctor
                                                      )
              v.                                      ) Case No.: 2:20-cv-02012-RDP
                                                      )
                                                      )
                                                      )
JEFFERSON DUNN, et al.,                               )
                                                      )
              Defendants.                             ) JURY TRIAL DEMANDED
                                                      )
                                                      )


             PLAINTIFF’S MOTION FOR LIMITED EXPEDITED DISCOVERY
                            TO FACILITATE SERVICE

        Plaintiff D.S., by and through his attorneys with the law firms of Loevy & Loevy and the

Dagney Johnson Law Group, move this Court for an order allowing Plaintiff to serve the limited

subpoena attached as Exhibit A for the sole purpose of facilitating service. In support, Plaintiff

states as follows:

        1.         Plaintiff respectfully seeks leave to serve limited expedited discovery to facilitate

timely service in this case. Prior to filing this motion, Plaintiff conferred with counsel for

Defendants from Maynard Cooper and Cappell & Howard, who indicated that Defendants

oppose Plaintiff’s motion.

        2.      On December 14, 2020, Plaintiff filed a Section 1983 case against current and

former employees of the Alabama Department of Corrections (“ADOC”) for failing to protect

him from brutal assaults on or about January 29, 2019 at St. Clair Correctional Facility, and on or

about December 15, 2018, at Donaldson Correctional Facility. Dkt. 1.



                                                     1
       3.      Plaintiff has thus far completed service with respect to 19 of the 29 defendants in

the case. Plaintiff is currently making additional efforts to identify and serve the remaining 10

defendants (Karla Jones, Charles Daniels, Gwendolyn Givens, Sgt. Pickett, Sgt. McCordles,

Officer Terry, Officer Streeter, Officer Garland, Jeffrey Baldwin, and Carl Sanders). However,

most of these remaining defendants are no longer employed by the ADOC. See, e.g., Dkt. 24 at 1

(defense counsel has agreed to represent Carl Sanders, Earl Pickett and Steve Terry, but “cannot

accept service at this time because it appears those Defendants are no longer DOC employees . .

.”). In addition, some Defendants, such as Charles Daniels, Jeffrey Baldwin, and Officer

Garland, have common names that make identifying their residential addresses difficult. Still

others can be identified by Plaintiff based only on last name, to the best of his recollection. See

Dkt. 24 at 2 n.1 (ADOC has been unable to find a Sgt. McCordles and Officer Garland).

       4.      To identify the correct, full names and addresses of the remaining Defendants for

the purpose of facilitating timely service, Plaintiff thus respectfully seeks an order permitting

him to serve the attached subpoena upon ADOC, pursuant to Rule 34 of the Federal Rule of Civil

Procedure.

       5.      Plaintiff seeks only the following documents and information: (a) last known

addresses for eight 1 as-yet-unserved Defendants, to the extent available; (b) the incident reports

for the January 29, 2019 assault on Plaintiff at St. Clair and the December 15, 2018 assault on

Plaintiff at Donaldson, to identify the names of personnel involved; (c) a roster of staff on duty at

St. Clair Correctional Facility on January 29, 2019, the date of Plaintiff’s assault there, to

identify the full and correct names of Defendants relating to Plaintiff’s assault at St. Clair; and



1
 For two of the unserved Defendants—Carl Sanders and Officer Terry—the parties are
discussing potential waiver of service and thus Plaintiff is not seeking their last known addresses
at this time.
                                                  2
(d) a list of staff employed at Donaldson Correctional Facility on or about December 15, 2018 to

identify the full and correct names of Defendants related to Plaintiff’s assault at Donaldson.

        6.      Federal Rule of Civil Procedure 26(d)(1) allows for limited expedited discovery

prior to the parties’ discovery conference where good cause is shown. FED. R. CIV. PRO. 26 (d)

(1); United States v. Gachette, No. 6:14-cv-1539-Orl-37TBS, 2014 WL 5518669, at *1 (M.D.

Fla. Sept. 26, 2014). “Good cause may exist where, for example, discovery is necessary…to

identify a John Doe defendant so that the plaintiff may serve process and the case can

proceed...” Id. (citing, e.g., Digital Sin, Inc. v. Does 1-176, 279 F.R.D. 239, 242 (S.D.N.Y. 2012)

(finding good cause because “without granting Plaintiff's request, the defendants cannot be

identified or served and the litigation cannot proceed”)).

        7.      Good cause exists for expedited discovery here because the proposed subpoena

will assist Plaintiff in identifying the correct and full names and addresses of the as-yet-unserved

Defendants and promptly serving them within the time remaining for service.

        8.      The requested discovery is extremely limited in scope. Plaintiff seeks only

information that the ADOC routinely maintains: last known addresses for employees; incident

reports; duty rosters; and a staff list/directory.

        9.      Plaintiff brings this motion in good faith and to ensure the timely service of the

remaining Defendants.


        WHEREFORE, Plaintiff respectfully requests an Order allowing Plaintiff to serve the

subpoena attached hereto as Exhibit A to facilitate service on the remaining Defendants.




                                                     3
                                              Respectfully submitted,
                                              D.S.
                                              BY: /s/ Ruth Brown
                                               Counsel of Record

                                              BY: /s/ Anil Mujumdar
                                               Local Counsel


*Ruth Z. Brown (pro hac vice) (IL No. 6299187)
Megan Pierce (pro hac vice) (CA No. 314044)
Attorneys for Plaintiff
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, IL 60607
Telephone: 312s-243-5900
Fax: 312-243-5902
Email: ruth@loevy.com, megan@loevy.com
*Counsel of Record

Anil A. Mujumdar (ASB-2004-L65M)
Dagney Johnson Law Group
2170 Highland Avenue, Suite 250
Birmingham, Alabama 35205
T: 205.590.6986
F: 205.809.7899
E: anil@dagneylaw.com
* Local Counsel



                                 CERTIFICATE OF SERVICE

       I, Ruth Brown, hereby certify that on February 12, 2021, I caused the foregoing Motion

for Limited Discovery to Facilitate Service to be filed using the Court’s CM/ECF system,

causing it to be filed on counsel for all Defendants.

                                                        /s/ Ruth Brown
                                                        One of Plaintiff’s Attorneys




                                                 4
